06/09/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                   April 27, 2022 Session

                   QUINCY SCOTT v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Bradley County
                    No. 20-CR-301     Andrew M. Freiberg, Judge
                       ___________________________________

                             No. E2021-00400-CCA-R3-PC
                         ___________________________________

Quincy Scott (“Petitioner”) filed a petition for post-conviction relief claiming that he
received ineffective assistance of counsel at his probation revocation hearing. The post-
conviction court dismissed the petition based on the holding of Young v. State, 101 S.W.3d
430, 433 (Tenn. Crim. App. 2002), that the Post-Conviction Procedure Act “does not
permit the filing of a petition . . . to attack collaterally the validity of a proceeding to revoke
the suspension of sentence and/or probation.” We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and TIMOTHY L. EASTER, J., joined.

Austin B. Hayes, Athens, Tennessee, for the appellant, Quincy Scott.

Herbert H. Slatery III, Attorney General and Reporter; Garrett D. Ward, Assistant Attorney
General; Stephen D. Crump, District Attorney General; and Paul O. Moyle, IV, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                           OPINION

                                      Procedural History

       Petitioner pleaded guilty to sale of .5 grams or more of cocaine, and the trial court
imposed an eight-year sentence to be served on supervised probation. State v. Quincy D.
Scott, No. E2018- 02271-CCA-R3-CD, 2019 WL 3819851, at *1 (Tenn. Crim. App. Aug.
15, 2019), perm. app. denied (Tenn. Dec. 4, 2019). A probation violation report was issued,
alleging in part that Petitioner had been arrested and convicted of aggravated robbery in
McMinn County. Id.. Following a hearing, the trial court fully revoked Petitioner’s
probation. Id. Petitioner timely appealed, and this court affirmed the trial court’s decision.
Id. at *2.

        Petitioner filed a pro se petition for post-conviction relief, claiming that he received
ineffective assistance of counsel at his probation revocation hearing because counsel
“failed to raise the only defense [P]etitioner had available against the State’s abridgement
of his due process rights to a speedy trial, i.e., file [a] Motion to dismiss violation warrant.”
After appointment of counsel, an amended petition was filed reasserting the claim raised
in the pro se petition. The State subsequently filed an amended response asking the trial
court to summarily dismiss the petition on the grounds that Tennessee law did not provide
for post-conviction relief following a probation revocation. The trial court entered an order
dismissing the petition. Petitioner timely appeals.

                                          Analysis

        Petitioner claims that the post-conviction court erred in dismissing his petition
without a hearing. The State argues that the court properly dismissed the petition because
the Post-Conviction Procedure Act does not permit the filing of a petition to collaterally
attack the validity of a proceeding to revoke probation. We agree with the State.

       As stated by the post-conviction court in its order dismissing the petition, this court
has held that the Post-Conviction Procedure Act “does not permit the filing of a petition
under its provisions to attack collaterally the validity of a proceeding to revoke the
suspension of sentence and/or probation.” Young, 101 S.W.3d at 433. Over the past twenty
years, this court has consistently reaffirmed the reasoning of Young in the context of
probation revocation hearings. See e.g., Thomas McLaughlin v. State, No. M2019-02306-
CCA-R3-PC, 2020 WL 7074197, at *6 (Tenn. Crim. App. Dec. 3, 2020), perm. app. denied
(Tenn. Mar. 17, 2021); Ricky L. Hill v. State, No. W2017-02380-CCA-R3-PC, 2018 WL
4610763, at *1 (Tenn. Crim. App. Sept. 25, 2018) (memorandum opinion); Daniel David
Eden v. State, No. M2014-00862-CCA-R3-PC, 2015 WL 3612983, at *4 (Tenn. Crim.
App. June 10, 2015), perm. app. denied (Tenn. Oct. 15, 2015); Christopher Johnson v.
State, No. E2011-00562-CCA-R3-PC, 2012 WL 1066502, at *3 (Tenn. Crim. App. Mar.
28, 2012), perm. app. denied (Tenn. Aug. 15, 2012); Charles J. Miller v. State, No. M2008-
01861-CCA-R3-PC, 2010 WL 565666, at *3 (Tenn. Crim. App. Feb. 18, 2010); Michael
Joseph Grant v. State, No. E2008-02161-CCA-R3-PC, 2009 WL 4282032, at *3 (Tenn.
Crim. App. Dec. 1, 2009); Sherman Clark v. State, No. W2008-02557-CCA-R3-PC, 2009
WL 4039083, at *2 (Tenn. Crim. App. Nov. 23, 2009) (memorandum opinion); Thomas
Dewey Perry, Jr. v. State, No. E2008-02324-CCA-R3-PC, 2009 WL 2590050, at *1 (Tenn.
Crim. App. Aug. 24, 2009) (memorandum opinion); Gregory D. McDaniel v. State, No.
M2008-01534-CCA-R3-PC, 2009 WL 1684598, at *1 (Tenn. Crim. App. June 12, 2009).

                                              -2-
       Although the supreme court has held “that the issue of ineffective assistance of
counsel in a revocation of a community corrections sentence may be raised in a post-
conviction proceeding,” Carpenter v. State, 136 S.W.3d 608, 612 (Tenn. 2004) (noting that
“revocation of a community corrections sentence, unlike the revocation of probation,
presents the additional issue of resentencing”), the supreme court has consistently denied
permission to appeal in cases where this court, following the holding of Young, has
affirmed the dismissal of post-conviction petitions challenging probation revocation
proceedings.

      In light of this well-established precedent, we affirm the judgment of the post-
conviction court.



                                            ____________________________________
                                            ROBERT L. HOLLOWAY, JR., JUDGE




                                          -3-